NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3685
                                       ___________

                                   WALTER BROWN,
                                             Appellant

                                             v.

     WARDEN PIKE COUNTY CORRECTIONAL FACILITY; SGT. FRAWLEY;
                    E. WENZEL, Grievance Coordinator
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-15-cv-02373)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 21, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                              (Opinion Filed: July 25, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Walter Brown appeals, pro se and in forma pauperis, the District Court’s final

order dismissing with prejudice his complaint. We will affirm.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Brown filed a complaint under 42 U.S.C. § 1983 in the Middle District of

Pennsylvania alleging that his due process and First Amendment rights were violated

when Pike County Correctional Facility (PCCF) Warden Craig A. Lowe, Sargeant

Frawley, and Grievance Coordinator E. Wenzel improperly opened and withheld his legal

mail for several months, and withheld his cell phone and cash. Specifically, Brown

alleged that upon being transferred back to PCCF from another facility, he was informed

that a large amount of legal mail was waiting for him from the past few months, and it

had been opened prior to his receipt. Brown alleged that he was thus prevented from

responding to relevant matters in his underlying state criminal proceedings and

accordingly missed deadlines and had his filings dismissed, denied, or waived.

       The Magistrate Judge screened the complaint under 28 U.S.C. § 1915A, and

recommended that (1) the complaint be dismissed with prejudice for failure to state a

claim upon which relief could be granted, and (2) leave to amend be denied. Over

Brown’s objections, the District Court adopted the Magistrate Judge’s recommendations

and dismissed the complaint with prejudice. Brown timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291, and review de novo the District

Court’s sua sponte dismissal for failure to state a claim. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). In doing so we accept as true all factual allegations and all

reasonable inferences that can be drawn therefrom. Id. We may affirm on any basis

supported by the record. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.1999).

Denial of leave to amend is reviewed for abuse of discretion. Alvin v. Suzuki, 227 F.3d

107, 121 (3d Cir. 2000).

                                             2
       Brown alleged that his due process rights were violated when Defendants withheld

his legal and personal mail and confiscated his cell phone and cash. Deprivation of

inmate property by prison officials – whether intentional or unintentional – does not

violate the Due Process clause if adequate post-deprivation remedies exist. Hudson v.

Palmer, 468 U.S. 517, 533 (1984). Adequate post-deprivation remedies include prison

grievance programs and state tort law. See id.; see also Tillman v. Lebanon Cty. Corr.

Facility, 221 F.3d 410, 422 (3d Cir. 2000); Reynolds v. Wagner, 128 F.3d 166, 179-81

(3d Cir. 1997).

       Here, a prison grievance program existed, and Brown utilized it. So an adequate

post-deprivation remedy existed, and Brown’s due process claim is not cognizable. See

Hudson, 468 U.S. at 533; Tillman, 221 F.3d at 422. Even if Brown amended his

complaint to state that the internal prison grievance procedure is constitutionally

inadequate, Pennsylvania’s state tort law would provide an additional adequate remedy.

See 42 Pa. Cons. Stat. § 8542(a); 8550. Thus, the District Court was within its discretion

to deny leave to amend. See Alvin, 227 F.3d at 121.

       Brown also alleged that Defendants violated his First Amendment right of access

to the courts. Brown specifically alleged that Defendants did not timely deliver legal

mail relating to an underlying state criminal suit, resulting in his motions and a petition in

that suit being denied or dismissed; he also asserts that he “lost the opportunity to decide

on any plea agreements.” Where a prisoner asserts that defendants’ actions have

inhibited his opportunity to present a past legal claim, he must show (1) that he suffered

actual injury—i.e., the chance to pursue a nonfrivolous or arguable underlying claim; and

                                              3
(2) that no remedy may be awarded as recompense for the lost claim other than in the

present denial-of-access suit. Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008).

Appointment of counsel is sufficient to provide prisoners with meaningful access to the

courts. Peterkin v. Jeffes, 855 F.2d 1021, 1042 (3d Cir. 1988).

       Here, Brown was represented by counsel in the underlying state suit during the

relevant time period, and counsel filed motions and a brief in the matter during this time.

Thus Brown had meaningful access to the courts. See Id. Brown (with the assistance of

counsel) also pleaded guilty in the underlying state criminal case several months after

receiving his mail. Brown never asserted that the withheld legal documents impaired his

ability to enter a knowing and voluntary guilty plea several months after their return. Nor

does he describe his alleged underlying claims with sufficient specificity to show

anything beyond a “mere hope.” See Monroe, 536 F.3d at 205-06. Thus, he has not

shown any actual injury. Nothing in his brief compels a different conclusion, nor does

anything in his brief show that the District Court abused its discretion in denying leave to

amend.

       For these reasons, we will affirm the District Court’s judgment.




                                             4